                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JANE DOE,                                              CIVIL ACTION

       Plaintiff,
                                                        NO. 2:19-cv-02881-KSM
       v.

 THE HOSPITAL OF UNIVERSITY OF
 PENNSYLVANIA et al.,

       Defendants.



                                         ORDER


      AND NOW, this 29th day of June, 2021, upon consideration of Plaintiff Jane Doe’s Motion

to Amend/Correct the Amended Complaint (Doc. No. 36), Defendants’ response (Doc. No. 38),

and Doe’s reply brief   (Doc. No. 39), and for the reasons set forth in the accompanying

Memorandum, it is ORDERED that Doe’s motion (Doc. No. 36) is DENIED.

IT IS SO ORDERED.

                                                 /s/KAREN SPENCER MARSTON
                                                 _______________________________
                                                 KAREN SPENCER MARSTON, J.
